Title: From George Washington to John Moylan, 10 March 1782
From: Washington, George
To: Moylan, John


                        
                            Sir
                            Phila. 10th Mch 1782
                        
                        I propose leaving Town in a day or two and before I set out I would wish you to acquaint me how far the Army
                            are Supplied with Cloathing what quantity of that Article you have on hand and what are your prospects for the summer
                            Cloathing. I am.

                    